 PRO WORKS CONTRACTIN
G , INC
.     1  Pro Works Contracting, Inc. 
and
 Iron Workers Local 
229, International Association of Bridge, Stru
c-tural, Ornamental and Reinforcing Iron Wor
k-ers, AFL
ŒCIO
.  Cases 21
ŒCAŒ120477 
and 
21ŒCAŒ121946
 January 
27, 2015
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
MISCIMARRA 
 AND 
HIROZAWA
 The General Counsel seeks a default judgment in this 
case on the ground that the Respondent has failed to file 
an answer to the consolidated complaint.  Upon
 charges 
and amended charges filed by Iron Workers Local 229, 
International Association of Bridge, Structural, Orn
a-mental and Reinforcing Iron Workers, AFL
ŒCIO, the 
Union, the General Counsel issued an order consolida
t-ing cases, consolidated complaint, and
 notice of hearing 
on August 6, 2014, against Pro Works Contracting, Inc., 
the Respondent, alleging that it has violated Section 
8(a)(3) and (1) of the Act.  The Respondent failed to file 
an answer.  
 On September 22, 2014, the General Counsel filed a 
Moti
on for Default Judgment with the Board.  Therea
f-ter, on October 1, 2014, the Board issued an order tran
s-ferring the proceeding to the Board and a Notice to Show 
Cause why the motion should not be granted.  The Union 

filed a joinder supporting the General C
ounsel
™s motion 
and requesting additional remedies.  The Respondent 

filed no response.  The allegations in the motion are 

therefore undisputed.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 Ruling on Motion for Default Judgment
 Section 102.20 of the Board
™s Rules and Regulations 
provides that the allegations in a complaint shall be 

deemed admitted if an answer is not filed within 14 days 
from service of the complaint, unless good cause is 
sho
wn.  In addition, the consolidated complaint affirm
a-tively stated that unless an answer was received by A
u-gust 20, 2014, the Board may find, pursuant to a motion 

for default judgment, that the allegations in the consol
i-dated complaint are true.  Further, t
he undisputed alleg
a-tions in the General Counsel
™s motion disclose that the 
Region, by letter and email dated August 28, 2014, a
d-vised the Respondent that unless an answer was received 
by September 4, 2014, a motion for default judgment 
would be filed.  
 On August 28, 2014, the Respondent requested an e
x-tension of time to file an answer.  The Region granted an 
extension to September 10, 2014.  By letter and email 
dated September 12, 2014, the Region advised the R
e-spondent that unless an answer was received 
by Septe
m-ber 19, 2014, the Region would seek default judgment.  

Nonetheless, the Respondent failed to file an answer.  
 In the absence of good cause being shown for the fai
l-ure to file an answer, we deem the allegations in the co
n-solidated complaint to be 
admitted as true, and we grant 

the General Counsel
™s Motion for Default Judgment.
 On the entire record, the Board makes the following
 FINDINGS OF 
FACT
 I.  JURISDICTION
 At all material times, the Respondent, a California 
corporation with an office and place
 of business located 
at 10612 Prospect Avenue, Suite 105, Santee, California, 

has been engaged in the business of general contracting 
and steel reinforcement subcontracting in the building 
and construction industry.
 During the 12
-month period ending June 3
0, 2014, a 
representative period, the Respondent, in conducting its 

business operations described above, provided services 

valued in excess of $50,000 to Lusardi Construction 
Company (Lusardi), an enterprise within the State of 
California. 
 At all material
 times, Lusardi, a California corporation 
with an office and a place of business located at 1570 
Linda Vista Drive, San Marcos, California, has been e
n-
gaged in the business of general contracting in the buil
d-ing and construction industry.  
 During the 12
-month period ending June 30, 2014, a 
representative period, Lusardi, in conducting its oper
a-tions described above, purchased and received at its San 

Marcos, California facility goods valued in excess of 

$50,000 directly from points outside the State of Cali
for-nia.
 During the 12
-month period ending December 31, 
2013, a representative period, the Respondent, in co
n-ducting its business operations described above, provided 

services valued in excess of $50,000 to T.B. Penick & 

Sons, Inc. (T.B. Penick
), an enterprise within the State of 
California.  
 At all material times, T.B. Penick, a California corp
o-ration with an office and a place of business located at 

15435 Innovation Drive, Suite 100, San Diego, Califo
r-nia, has been engaged in the business of 
general contrac
t-
ing in the building and construction industry.  
 During the 12
-month period ending December 31, 
2013, a representative period, T.B. Penick, in conducting 
its operations described above, purchased and received at 
its San Diego, California fa
cility goods valued in excess 
of $50,000 directly from points outside the State of Cal
i-fornia.
 362 NLRB No. 2
   DECISIONS OF THE N
ATIONAL LABOR RELATI
ONS BOARD
 2 We find that the Respondent is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and 
(7) of the Act, and that the Union is a labor organiz
ation 
within the meaning of Section 2(5) of the Act.
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 At all material times, the following individuals held 
the positions set forth opposite their respective names 

and have been supervisors of the Respondent within the 

meaning of Section 2(11) of the Act and agents of the 
Respondent within the meaning of Section 2(13) of the 

Act:
  Earl Register
  President
 David Anson
  Vice President
 Mark Russell
 Superintendent
/ Representative
 Tom Coker
  Superintendent/Representative 
 Al Sa
wyer
  Superintendent/Foreman
 Brandon Sawyer
 Foreman
  The Respondent has engaged in the following conduct:
 About December, 23, 2013, the Respondent terminated 
its employee Michael Choma.  
 About January 24, 2014, the Respondent terminated its 
employee Rober
t Whitman.
 About January 27, 2014, the Respondent terminated its 
employee Ismael Covarrubias.
 The Respondent engaged in the conduct described 
above because the named employees of the Respondent 

joined or assisted the Union and engaged in concerted 

activiti
es, and to discourage employees from engaging in 
these activities.
 About December 23, 2013, the Respondent, by Al 
Sawyer, at the Respondent
™s 22
nd/Commercial jobsite, 
implicitly threatened its employees with unspecified r
e-prisals because they engaged in un
ion and concerted a
c-tivities.
 About December 23, 2013, the Respondent, by Earl 
Register, at Respondent
™s 22
nd/Commercial jobsite, i
m-plicitly threatened employees with job loss and unspec
i-fied reprisals if they engaged in union and concerted a
c-tivities.
 Abo
ut December 27, 2013, the Respondent, by Al 
Sawyer, during a telephone call, attributed an employee
™s 
termination to that employee
™s union and concerted a
c-tivities.
 About January 22, 2014, the Respondent, by Brandon 
Sawyer, at the Respondent
™s 22
nd/Commerc
ial jobsite, 
threatened its employees with job loss if they engaged in 
union and concerted activities.
 About January 23, 2014, the Respondent, by Al Sa
w-yer and Brandon Sawyer, at the Respondent
™s 
22nd/
Commercial jobsite, threatened its employees with 
job 
loss if they engaged in union and concerted activities.
 About January 24, 2014, the Respondent, by Brandon 
Sawyer, at Respondent
™s 22
nd/Commercial jobsite, i
m-plicitly threatened its employees with job loss if they 
engaged in union and concerted activities.
 About January 27, 2014, the Respondent, by Al Sa
w-yer and Brandon Sawyer, interrogated its employees 

about the extent of their union activities.
 CONCLUSIONS OF 
LAW 1. 
By the conduct described in paragraphs 1 through 4 
above, the Respondent has been 
discriminating in regard 

to the hire or tenure, or terms
, or conditions of emplo
y-ment of its employees, thereby discouraging membership 

in a labor organization, in violation of Section 8(a)(3) 
and (1) of the Act.   
 2. 
By the conduct described in paragraph
s 5 through 
11, the Respondent has been interfering with, restraining, 

and coercing employees in the exercise of the rights 
guaranteed in Section 7 of the Act in violation of Section 
8(a)(1) of the Act.
 3. 
The Respondent
™s unfair labor practices affect 
com
merce within the meaning of Section 2(6) and (7) of 
the Act.
 REMEDY
 Having found that the Respondent has engaged in ce
r-tain unfair labor practices, we shall order it to cease and 

desist and to take certain affirmative action designed to 
effectuate the poli
cies of the Act.  Specifically, h
aving 
found that the Respondent violated Section 8(a)(3) and 
(1) of the Act by discharging employees 
Michael Choma, 
Robert Whitman, and Ismael Covarrubias
, we shall order 
the Respondent to offer them full reinstatement to t
heir 
former jobs or, if those jobs no longer exist, to substa
n-tially equivalent positions, without prejudice to their se
n-iority or any other rights or privileges previously e
n-joyed, and to make them whole for any loss of earnings 

and other benefits suffere
d as a result of the discrimin
a-tion against them.    
 Backpay shall be computed in accordance with 
F.
 W. 
Woolworth Co
., 90 NLRB 289 (1950), with interest at 
the rate prescribed in 
New Horizons
, 283 NLRB 1173 
(1987), compounded daily as prescribed in 
Kentuc
ky 
River Medical Center
, 356 NLRB 
6 (2010).
  Additiona
l-ly, we shall order the Respondent to compensate Choma, 

Whitman, and Covarrubias for any adverse tax cons
e-quences of receiving lump
-sum backpay
 awards and to 
file a report with the Social Security Administration all
o-cating the backpay to the appropriate calendar quarters.  
                       
      
PRO WORKS CONTRACTIN
G, INC.  3 Don Chavas, LLC d/b/a 
Tortillas Don 
Chavas
, 361 
NLRB 
101 (2014).
 Further, the Respondent shall be required to remove 
from its
 files any and all references to the unlawful di
s-
charges of 
Choma, Whitman, and Covarrubias
, and to 
notify them in writing that this has been done and that 
the discharges will not be used against them in any way.
1 ORDER
 The National Labor Relations Board o
rders that the 
Respondent, Pro Works Contracting, Inc., Santee, Cal
i-fornia, its officers, agents, successors, and assigns, shall
 1.  Cease and desist from
 (a)  Discharging or otherwise discriminating against 
employees because they join or assist the Union 
and e
n-gage in protected concerted activities or to discourage 
employees from engaging in these activities.
 (b)  Explicitly or implicitly threatening employees with 
unspecified reprisals or job loss because they engage in 
union or protected concerted activi
ties.
 (c)  Telling employees that they have been discharged 
for engaging in union or protected concerted activities.
 (d)  Interrogating employees about the extent of their 
union activities.
 (e)  In any like or related manner interfering with, r
e-straining, 
or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 2.  Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a)  Within 14 days from the date of this Order, offer 
Michael Choma, Ro
bert Whitman, and Ismael Covarr
u-bias full reinstatement to their former jobs or, if those 

jobs no longer exist, to substantially equivalent positions, 
1  In its joinder to the General Counsel
™s Motion for 
Default 
Jud
g-
ment, the Union requests that the Board order the Respondent to post 
the appropriate Board notice for the time period between the filing of 
the unfair labor practice charges and the date the 
notices are actually 
posted; mail the notices to the last known address of all employees 

employed by the employer from December 23, 2013
, until the notices 
are posted or mailed; and mail the Board
™s Decision and Order along 
with the notice to all of the Re
spondent
™s employees.  We deny this 
request because the Union has not shown that these additional measures 
are needed to remedy the effects of the Respondent
™s unfair labor pra
c-tices.  See generally 
Alstyle Apparel
, 351 NLRB 1287, 1288 (2007).  
However, we
 find that the General Counsel
™s request that the notice be 
mailed to the three unlawfully discharged employees is warranted here 
given the nature of construction
-industry employment, where jobs are 
of limited duration, and employees frequently work for va
rious e
m-ployers.  
 In the absence of opposition, Member Miscimarra similarly a
p-
proves the General Counsel
™s requested remedy that the Respondent 
mail the notice to discriminatees Choma, Whitman, and Covarrubias at 
their last known addresses.  However, he 
notes that the General Cou
n-
sel has not articulated a justification for this nonstandard remedy, and 
he does not here pass on the appropriateness of such a remedy in other 
future cases.
 without prejudice to their seniority or any other rights or 
privileges previously enjoyed.
 (b)  Make Mich
ael Choma, Robert Whitman, and 
Ismael Covarrubias whole for any loss of earnings and 

other benefits suffered as a result of the discrimination 

against them, in the manner set forth in the remedy se
c-tion of this decision.
 (c)  Compensate Michael Choma, Robe
rt Whitman, 
and Ismael Covarrubias for any adverse tax consequen
c-es of receiving lump
-sum backpay awards, and file a 
report with the Social Security Administration allocating 

the backpay awards to the appropriate calendar quarters 
for each employee.
 (d)  W
ithin 14 days from the date of this Order, r
e-move from its files any and all references to the unlawful 
discharges of Choma, Whitman, and Covarrubias, and 
within 3 days thereafter, notify them in writing that this 
has been done and that the discharges will
 not be used 
against them in any way. 
 (e)  Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents, all payroll records
, so-cial security payment records, timecards, personnel re
c-ords and reports, and all other records including an ele
c-tronic copy of such records if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order.
 (f) 
 Within 14 days after service by the Region, post at 
its facility in Santee, California, copies of the attached 

notice marked 
ﬁAppendix.
ﬂ2  Copies of the notice, on 
forms provided by the Regional Director for Region 21, 
after being signed by the Respondent
™s authorized repr
e-sentative, shall be posted by the Respondent and mai
n-tained for 60 consecutive days in conspicuous places 
including all places where notices to employees are cu
s-
tomarily posted.  In addition to physical posting of paper 

notices, notices 
shall be distributed electronically, such 
as by email, posting on an intranet or an internet site, 
and/or other electronic means, if the Respondent custo
m-arily communicates with its employees by such means.  

Reasonable steps shall be taken by the Responden
t to 
ensure that the notices are not altered, defaced
, or co
v-ered by any other material.  If the Respondent has gone 

out of business or closed the facility involved in these 

proceedings, the Respondent shall duplicate and mail, at 
its own expense, a copy o
f the notice to all current e
m-2 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading 
ﬁPosted 
by Order of the N
a-tional Labor Relations Board
ﬂ shall read 
ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.
ﬂ                                                                                           DECISIONS OF THE N
ATIONAL LABOR RELATI
ONS BOARD
 4 ployees and former employees employed by the R
e-spondent at any time since December 23, 2013.
 (g)  Within 14 days after service from the Region, mail 
the attached notice, marked 
ﬁAppendix
,ﬂ to Michael 
Choma
, Robert Whitman, and Ismael Covarrubias at 
their last known addresses. 
 (h) Within 21 days after service by the Region, file 
with the Regional Director for Region 21 a sworn certif
i-cation of a responsible official on a form provided by the 
Region attestin
g to the steps that the Respondent has 
taken to comply.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal 
labor law and has ordered us to post and obey 
this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose no
t to engage in any of these protected 
activities.
  WE WILL NOT
 discharge or otherwise discriminate 
against you because you join or assist the Union and e
n-gage in protected concerted activities or to discourage 

employees from engaging in these activities.
 WE WILL NOT
 explicitly or implicitly threaten you with 
unspecified reprisals or job loss because you engage in 
union or protected concerted activities.
 WE WILL NOT
 tell you that you were discharged b
e-cause of your union or protected concerted activities
. WE WILL NOT
 interrogate you about the extent of your 
union activities
.  WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 WE WILL
, within 14 days from the date of the Board
™s Order, 
offer Michael Choma, Robert Whitman, and 
Ismael Covarrubias reinstatement to their former jobs or, 
if those jobs no longer exist, to substantially equivalent 
positions, without prejudice to their seniority or any ot
h-
er rights or privileges previously enjoy
ed.
 WE WILL
 make Michael Choma, Robert Whitman, and 
Ismael Covarrubias whole for any loss of earnings and 

other benefits suffered as a result of their discharges, less 
any net interim earnings, plus interest.
 WE WILL
 compensate Michael Choma, Robert Whi
t-man, and Ismael Covarrubias for any adverse tax cons
e-quences of receiving lump
-sum backpay awards, and 
WE 
WILL
 file a report with the Social Security Administration 
allocating the backpay awards to the appropriate calendar 

quarters for each employee.
 WE WILL
, within 14 days from the date of the Board
™s Order, remove from our files any reference to the unla
w-ful discharges of Michael Choma, Robert Whitman, and 
Ismael Covarrubias, and 
WE WILL
, within 3 days therea
f-ter, 
notify each of them in writing that this ha
s been done 
and that the discharges will not be used against them in 
any way
.  PRO 
WORKS 
CONTRACTING
, INC.  
 The Board
™s decision can be found 
at www.nlrb.gov/case/21
-CA-120477
 or by using the QR 
code below. Alternatively, you can obtain a copy of the 

decision from the Executive Secretary, National Labor R
e-lations Board, 1099 14th St., N.W., Washington, D.C. 
20570, or by calling (202) 273
-1940.      